DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR10-2018-0116088 on 9/28/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0116088 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 was filed after the mailing date of the application on 9/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 230, 330.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a maximum length in the vertical direction of the first coupling portion 540 may be greater than the height H2 of the internal space of the insert portion 452 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "maximum" in claim 10 is a relative term which renders the claim indefinite.  The term "maximum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latter (US 4492017).
Regarding claim 1, Latter teaches an ice-making assembly (Figure 1) comprising: an ice maker (Cols. 2, lines 60) to produce ice (Col. 3, lines 25-43), and the ice maker to provide the ice (Col. 3, lines 25-58); an ice bin (18) disposed at least partially below the ice maker, the ice bin to receive the ice from the ice maker (Col. 3, lined 44-48); and a detecting lever (20) disposed at least partially below the ice maker (Figure 1), the detecting lever including a pivotable detecting body (20), wherein the detecting lever is to detect an ice state of the ice bin (Cols. 3-4, lines 59-29).
Further, it is understood, claim 1 includes an intended use recitation, for example “…to provide...”, “to receive”, “to detect”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Regarding claim 2, Latter teaches a driver (10) to provide power to rotate at least a portion the ice maker (16 rotates) such that the ice is provided from the ice maker, wherein the detecting lever is pivotable based on power from the driver (Cols. 3-4, lines 59-29).
Further, it is understood, claim 1 includes an intended use recitation, for example “to rotate”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 3, Latter teaches a support bracket (annotated Figure 1 below that is connected to 21) to rotatably support the ice maker, wherein the detecting lever is pivotably connected (20 connected at 22) to the support bracket.

    PNG
    media_image1.png
    620
    822
    media_image1.png
    Greyscale

Regarding claim 4, Latter teaches a direction of extension of a pivot center (annotated Figure 1 below) of the detecting lever is parallel to a rotational shaft (16) of the ice maker (Figure 1).

    PNG
    media_image2.png
    630
    832
    media_image2.png
    Greyscale

Regarding claim 6, Latter teaches the detecting body extends in a first direction (Figure 1) from a first end to a second end (annotated Figure 1 below), the detecting lever includes a first extension (annotated Figure 1 below) and a second extension (annotated Figure 1 below), the first extension extending from the first end of the detecting body in a second direction that traverses the first direction (annotated Figure 1 below), and the second extension extending from the second end of the detecting body in the second direction (annotated Figure 1 below).

    PNG
    media_image3.png
    630
    847
    media_image3.png
    Greyscale

Regarding claim 7, Latter teaches wherein a length of the detecting body from the first end to the second end is greater than a length of the first extension (Figure 1), and the length of the detecting body from the first end to the second end is greater than a length of the second extension (Figure 1).
Regarding claim 8, Latter teaches wherein the detecting lever includes a first coupling portion (28) and a second coupling portion (38), the first coupling portion to extend in a third direction (Figure 8) from an end of the first extension, and the second coupling portion to extend in a fourth direction (Figure 10) from an end of the second extension, the fourth direction being opposite from the third direction (28 is vertical, and 38 is horizontal).
Regarding claim 9, Latter teaches the first coupling portion is coupled to the driver (Figure 1), and the second coupling portion is coupled to the support bracket (Figure 1).
Regarding claim 10, Latter teaches the driver includes a lever coupler (22) having an insertion portion (24) for receiving the first coupling portion, and wherein a length of the first 
Regarding claim 13, Latter teaches the second coupling portion includes a coupling body (44) extending in the fourth direction from the end of the second extension and a hooking body (42) that is bent from the coupling body (Figure 10), and wherein the support bracket includes a hole (48) through which the second coupling portion is to pass.
Regarding claim 14, Latter teaches a cross section of the coupling body is circular (Figure 10), and a diameter of the coupling body is less than a width of the hole and a height of the hole (Figure 10 and 11).
Regarding claim 16, Latter teaches all the limitations of claim 16 including a refrigerator (household refrigerator, Col 1, line 9) comprising: a compartment to receive cool air (freezer compartment, Col 2, line 63). See rejection of claim 1.
Regarding claim 17, Latter teaches a driver (10) to provide power to rotate the ice maker; and a support bracket (annotated Figure 1 below) to rotatably support the ice maker, wherein a first end of the detecting lever is coupled to the driver (20 and 22, Figure 1) and a second end (38) of the detecting lever is pivotably coupled to the support bracket (48, Figure 1).

    PNG
    media_image1.png
    620
    822
    media_image1.png
    Greyscale

Regarding claim 18, Latter teaches the detecting lever includes a wire (20) that is bent at least once (Figure 1).
Regarding claim 19, Latter teaches wherein the detecting body extends in a first direction from a first end to a second end (annotated Figure 1), the first direction being parallel to a rotational shaft of the ice maker (Figure 1), wherein the detecting lever includes: a first extension (annotated Figure 1) extended from the first end of the detecting body in a second direction that is traverse to the first direction (Figure 1); a second extension (annotated Figure 1) extended from the second end of the detecting body in the second direction; a first coupling portion (22) extended from an end of the first extension in a third direction that is parallel to the first direction (32 part of 22 is parallel to 16); and a second coupling portion (38) extended from the second extension in a direction opposite to the third direction (38 is horizontal and hooks downward).

    PNG
    media_image3.png
    630
    847
    media_image3.png
    Greyscale

Regarding claim 20, Latter teaches the first coupling portion is inserted into the driver (Figure 1), and wherein the second coupling portion is coupled through the support bracket in an idle state (Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latter in view of An et al (US 7770404).
Regarding claim 5, Latter teaches the invention as described above but fails to explicitly teach wherein the detecting lever has a pivot center that is disposed lower than a rotational shaft of the ice maker.
However, An teaches wherein the detecting lever has a pivot center (311) that is disposed lower (311 is lower than 121) than a rotational shaft (121) of the ice maker to provide an ice making system for a refrigerator capable of preventing an ice bank for storing ice pieces made by an ice maker from being damaged by colliding with other components, and capable of precisely measuring an amount of the ice pieces stored in the ice bank.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the detecting lever of Latter to include a pivot center that is disposed lower than a rotational shaft of the ice maker in view of the teachings of An to provide an ice making system for a refrigerator capable of preventing an ice bank for storing ice pieces made by an ice maker from being damaged by colliding with other components, and capable of precisely measuring an amount of the ice pieces stored in the ice bank. 
Regarding claim 15, Latter teaches Latter teaches the invention as described above but fails to explicitly teach a vertical length of the second coupling portion is less than the width of the hole.
However, An teaches a vertical length of the second coupling portion (174) is less than the width of the hole (Figure 2) to provide an ice making system for a refrigerator capable of preventing an ice bank for storing ice pieces made by an ice maker from being damaged by colliding with other components, and capable of precisely measuring an amount of the ice pieces stored in the ice bank.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice making assembly of Latter to include a vertical length of the second coupling portion is less than the width of the hole in view of the teachings of An to provide an ice making system for a refrigerator capable of preventing an ice bank for storing ice pieces made by an ice maker from being damaged by colliding with other components, and capable of precisely measuring an amount of the ice pieces stored in the ice bank. 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latter
Regarding claim 11, Latter teaches the invention as described above but fails to explicitly teach the first coupling portion includes: a first horizontal extension extending in the third direction from the end of the first extension; a bent portion coupled to the first horizontal extension; and a second horizontal extension coupled to the bent portion and extending in the third direction from the bent portion, wherein the bent portion is bent from the first horizontal extension, and the bent portion is bent from the second horizontal extension.
However, Latter teaches in FIG. 4, the one end 28 of feeler arm 20 is formed to have a relatively straight portion 30 having at one end an integrally formed stop element 32 which in the preferred embodiment is a portion of the rigid wire element formed at substantially a right angle (designated "A") to the straight portion 30 and a portion 34 joined at substantially a right angle (designated "B") to the right angle portion 32 such that the portion 34 is substantially parallel to the straight portion 30 as seen in FIG. 4 by the parallel longitudinal center lines.  A terminal end portion 36 is formed at an acute angle (designated "C") relative to the straight portion 30.  In the preferred embodiment the angle designated "C" in FIG. 4 is about 40.degree., however, any angle between 20.degree.  and 60.degree.  relative to the plane passing through the central axis of the straight portion 30 is satisfactory.
Therefore regarding the claim limitation that the first coupling portion includes: a first horizontal extension extending in the third direction from the end of the first extension; a bent portion coupled to the first horizontal extension; and a second horizontal extension coupled to the bent portion and extending in the third direction from the bent portion, wherein the bent portion is bent from the first horizontal extension, and the bent portion is bent from the second horizontal extension, the courts have held changes in shape where the prior art teaches a configuration that is matter of design choice does not distinguish over prior art, (See MPEP 2144.04 IV, B). Because 
Regarding claim 12, Latter teaches the invention as described above but fails to explicitly teach wherein the bent portion includes a first inclined portion that is inclined downward from the first horizontal extension and a second inclined portion that is inclined upward from the first inclined portion, and wherein a boundary of the first inclined portion and the second inclined portion is at a lowermost side of the first coupling portion.
However, Latter teaches in FIG. 4, the one end 28 of feeler arm 20 is formed to have a relatively straight portion 30 having at one end an integrally formed stop element 32 which in the preferred embodiment is a portion of the rigid wire element formed at substantially a right angle (designated "A") to the straight portion 30 and a portion 34 joined at substantially a right angle (designated "B") to the right angle portion 32 such that the portion 34 is substantially parallel to the straight portion 30 as seen in FIG. 4 by the parallel longitudinal center lines.  A terminal end portion 36 is formed at an acute angle (designated "C") relative to the straight portion 30.  In the preferred embodiment the angle designated "C" in FIG. 4 is about 40.degree., however, any angle between 20.degree.  and 60.degree.  relative to the plane passing through the central axis of the straight portion 30 is satisfactory.
Therefore regarding the claim limitation that the bent portion includes a first inclined portion that is inclined downward from the first horizontal extension and a second inclined portion that is inclined upward from the first inclined portion, and wherein a boundary of the first inclined portion and the second inclined portion is at a lowermost side of the first coupling portion, the courts have held changes in shape where the prior art teaches a configuration that is matter of design choice does not distinguish over prior art, (See MPEP 2144.04 IV, B). Because Latter sets forth it is to have a bent shape to improve the ease and security of assembly, it would have been obvious to someone with ordinary skill in the art before the effective filing date on the invention to modify Latter to include the bent portion includes a first inclined portion that is inclined downward from the first horizontal extension and a second inclined portion that is inclined upward from the first inclined portion, and wherein a boundary of the first inclined portion and the second inclined portion is at a lowermost side of the first coupling portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763